DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menenko (US 2,446,777).
Menenko teaches a leave-in shoe donning device, comprising: a curved upper portion 14 including a downwardly extending rear hook portion configured to overlap a shoe heel collar; a concave central neck portion 13; and a foot plate portion 9 having a base portion extending transverse from the concave central neck portion and configured to at least partially insert under a shoe insole 10. 
As to claim 2, Menenko teaches the curved upper portion (top of 13) includes an inside area sloping downwardly in a direction opposite the extending rear hook portion 14 (Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com).  
As to claim 3, Menenko teaches a concave upper transition portion (between 13/14) extending between the curved upper portion and the concave central neck portion.

As to claim 5, Menenko teaches the narrowed section is generally hourglass-shaped.  
As to claim 6, Menenko including a concave lower transition portion extending between the concave central neck portion 13 and the foot plate portion 9.  
As to claim 7, Menenko teaches the concave lower transition portion widens relative to the concave central neck portion.  
As to claim 9,  Menenko teaches the curved upper portion 14 includes a convex peak portion (the top).  
As to claim 10, Menenko teaches a curved upper portion 14 including a downwardly extending rear hook portion configured to overlap a shoe collar; a concave central neck portion 13; a lower transition portion extending between the concave central neck portion and the foot plate portion 9; and a foot plate portion having a base portion extending transverse from the concave central neck portion, with the base portion being wider than the concave central neck portion and configured to at least partially insert under a shoe insole 10.  
As to claim 11, Menenko teaches the curved upper portion 14 includes an inside surface sloping downwardly in a direction opposite the extending rear hook portion.  
As to claim 12, Menenko teaches a concave upper transition portion extending between the curved upper portion 14 and the concave central neck portion 13.  
As to claim 13 the concave upper transition extends forward toward the foot plate portion, beyond the concave central neck portion (see figure 1).  
As to claim 14, the concave central neck portion 13 includes a narrowed section that is narrower than the curved upper portion and the foot plate portion see (figure 3).  
As to claim 15, Menenko teaches the narrowed section is generally hourglass-shaped.  

As to claim 20, Menenko teaches the structure claimed including the device being integral.  As to the molding, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Claim(s) 1, 6-8, 10 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auger (US 8,215,036).
As to claim 1 and 10, Auger teaches a curved upper portion 166 including a downwardly extending rear hook portion configured to overlap a shoe collar; a concave central neck portion 164; a lower transition portion extending between the concave central neck portion and the foot plate portion 168; and a foot plate portion having a base portion extending transverse from the concave central neck portion, with the base portion being wider than the concave central neck portion and configured to at least partially insert under a shoe insole.  
As to claim 6, Auger including a concave lower transition portion extending between the concave central neck portion 164 and the foot plate portion 168.  
As to claim 7, Auger teaches the concave lower transition portion widens relative to the concave central neck portion (see figure 6).  
As to claim 8, Auger teqaches the concave lower transition portion includes upwardly extending perimeter margins (see figure 6).  
As to claim 17, the concave lower transition portion includes upwardly extending perimeter margins (see figure 6).  
As to claim 18, the upwardly extending perimeter margins angle down toward the foot plate portion (see figure 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menenko (US 2,446,777) in view of Wilkerson (US 6,283,342).
As to claims 7 and 16, Menenko teaches the limitations of claim the lower transition portion widens relative to the concave central neck portion.  
Wilkerson teachs a shoes donning device where the lower portion widens relative to the central neck portion.
It would have been obvious to one of ordinary skill in the before the claimed invention was filed to modify lower transition portion with the widen portion as taught by Wilkerson in order to provide an easier time for the user to insert the foot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732